Citation Nr: 1515755	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-06 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a lumbar spine disability.

3.  Entitlement to service connection for liver cancer.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

6.  Entitlement to service connection a bladder disability.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a skin disability.

10.  Entitlement to increases in the ratings for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 50 percent prior to May 10, 2013 and 70 percent from that date.

11.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) of another person or at the housebound rate.


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009 (denied service connection for a bladder disability and granted service connection for PTSD, awarding a 30 percent rating), January 2010 (denied service connection for bilateral hearing loss, tinnitus, left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy), July 2010 (denied service connection for lumbar spine and cervical spine disabilities), April 2011 (denied service connection for a skin disability), and May 2014 (denied service connection for hepatitis C and liver cancer, and denied entitlement to SMC based on the need for A7A or at the housebound rate) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, the Veteran and his wife testified before a Decision Review Officer (DRO).  In February 2013, the RO increased the Veteran's rating for PTSD to 50 percent, effective October 7, 2008.  In May 2014, the RO assigned a staged increased rating of 70 percent for PTSD, effective May 10, 2013.  A January 2015 rating decision awarded entitlement to individual unemployability, effective May 10, 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a skin disability and peripheral neuropathy, the ratings for PTSD, and the matter of SMC are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1. The Veteran did not appeal a May 2000 rating decision which denied service connection for hepatitis C.

2.  Evidence received since the May 2000 rating decision, including a June 2011 statement from a private physician, relates to the previously unestablished elements of whether the Veteran has hepatitis C that is attributable to his service.

3.  The Veteran did not appeal an April 1973 rating decision which denied service connection for a back injury.

4.  Evidence received since the April 1973 rating decision, including June 2011 and August 2011 statements from VA and private physicians indicating a possible link because the Veteran's current back disability and his service, relates to the previously unestablished elements of whether the Veteran has a back disability that is attributable to his service.

5.  Hepatitis C was not manifested in, and is not shown to be related to the Veteran's service.

6.  Liver cancer was not manifested in, and is not shown to be related to the Veteran's service; hepatitis C is not service-connected.

7.  A lumbar spine disability was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.

8.  A cervical spine disability was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service or to a service-connected disability.

9.  A bladder disability was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service or to a service-connected disability.

10.  The Veteran's tinnitus is causally related to noise exposure during active duty service.

11.  Bilateral hearing loss was not manifested in service; bilateral sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the Veteran's current bilateral hearing loss disability is not shown to be related to his service.



CONCLUSIONS OF LAW

1.  The May 2000 rating decision denying service connection for hepatitis C is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim for service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The April 1973 rating decision denying service connection for a back injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

4.  New and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014);           38 C.F.R. § 3.156 (2014).

5.  Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

6.  Service connection for liver cancer is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

7.  Service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 

8.  Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 

9.  Service connection for a bladder disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

10.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

11.  Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in October 2008, April 2009, January 2010, December 2014, and February 2015, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  The Board notes that although the Veteran was not provided notice totally compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006) with respect to the reopening aspect of the hepatitis C and lumbar spine claims, there is no prejudice to the Veteran as the Board is reopening those claims.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for an audio VA examination in December 2009, VA examinations and medical opinions regarding the lumbar spine, cervical spine, and bladder disability in February 2013, and a VA medical opinion regarding hepatitis C in February 2015.  The Board finds that the reports of these examinations/opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO did not arrange for a VA examination or secure a medical opinion with respect to the claim of service connection for liver cancer.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran's claim for liver cancer can be substantiated on a secondary basis (as alleged) or is otherwise related to service, an examination to secure a medical nexus opinion in this matter is not necessary, as even the low threshold standard as to when an examination or opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including malignant tumors, arthritis, sensorineural hearing loss and tinnitus) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for malignant tumors, arthritis, sensorineural hearing loss and tinnitus) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of chronic disease in service will permit service connection of that disease first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for an enumerated chronic disease - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims. 

Hepatitis C

The Board initially notes that there is no prejudice to the Veteran from adjudicating his claim for hepatitis C de novo, as it was adjudicated on the merits by the RO in the March 2015 statement of the case.

The Veteran contends that he developed hepatitis C due to sharing syringes while using heroin, or due to receiving a tattoo during service.  He has also that his hepatitis C could be due to treatment of syphilis during service.

The Board notes that the Veteran's STRs contain no findings of hepatitis C while on active duty, to include his service separation examination, although the Board acknowledges that there was no test available to detect the presence of hepatitis C at that time.  Regardless, the first competent medical evidence of record showing a diagnosis of hepatitis C is dated decades after his separation from service.  Significantly, the Veteran does not contend that he was diagnosed with or treated for hepatitis C in service.  Rather, he reports his hepatitis C is due to drug use, receiving a tattoo in service, and/or due to syphilis he contracted in service.

Regarding first the drug use, the Board notes that for all claims which were filed after October 31, 1990, such as this one, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and it was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).

VA regulations define willful misconduct as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  Further, willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard or probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Id.  The isolate and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects, and the effects proximately and immediately result in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  Willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death.

The Board notes that the Veteran is competent to testify that he used shared syringes with others while using heroin in service, as he is attesting to matters capable of lay observation and of which he has direct knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Notably, he has further testified that he needed to go to the amnesty program for drug users to get clean, which suggests that his drug use was frequent and to the point of addiction.  Thus, because the Veteran's drug use in service is considered willful misconduct, this theory cannot support his claim for service connection for hepatitis C.

Addressing next his contention that his hepatitis C is due to a tattoo he received in service, using needle, thread, and india ink, the Board finds that this allegation is not credible.  It is self-serving, as this statement was made in connection with his present claim for compensation.  See Pond v. West, 12 Vet. App. 341 (1999).  However, most significantly, it conflicts with the contemporaneous medical record.  Although the Veteran has reported getting a tattoo on his arm soon after arriving in Vietnam, his STRs show no evidence of this.  Significantly, on his service separation examination, the examiner noted no identifying body marks, scars, or tattoos.  It is unlikely that a tattoo on the Veteran's right arm would not have been noted on his service separation examination and thus, the Board finds that this contention is not probative.

The preponderance of the evidence is also against a finding that the Veteran's hepatitis C is due to his syphilis treated during service.  In this regard, a VA opinion provider, after a review of the record, found that hepatitis C was unrelated to the Veteran's syphilis during service.  The opinion provider explained that syphilis does not cause hepatitis C and that the two infections are biologically unrelated.  The opinion provider noted that while there is some remote possibility that the sexual encounter that resulted in syphilis infections also resulted in hepatitis C infection, the more likely cause is other risk factors, including the Veteran's history of heroin use, tattoos, and a blood transfusion he had in the 1960s (prior to service).  

As explained above, although the Veteran's heroin use during service is a risk factor for hepatitis C that occurred during service, this risk factor cannot serve as the basis upon which to grant his claim for service connection for hepatitis C because it constitutes willful misconduct.  38 U.S.C.A. §§ 105, 1110 (West 2014);38 C.F.R. §§ 3.1(n), 3.301 (2014).  Thus, if the veteran contracted hepatitis C through the use of illegal drugs, he is not entitled to service connection as a matter of law, regardless of whether the infection occurred during service.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426 (1994).  With respect to tattoos, the opinion provider noted "tattoos one in VN, others past 10 years."  However, as noted above, the Board has found that the weight of the evidence is against a finding that the Veteran received a tattoo in service.  The contemporaneous medical evidence of record, specifically his service separation exam, does not indicate that that veteran had any tattoos at service separation.  Therefore, as the only remaining tattoos noted by the examiner are post-service tattoos, they cannot support a grant of service connection.  For these reasons, the VA medical opinion does not support the claim. 

As this opinion contains a clearly supported medical explanation, detailed above, and notes the etiology for the Veteran's hepatitis C considered more likely, namely a pre-service blood transfusion, post-service tattoos, and heroin use which cannot serve as a basis upon which to grant service connection, the Board finds this opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  Additionally, this opinion is also supported by an August 1998 statement from a private provider indicating that it is "highly unlikely" that the Veteran's hepatitis was acquired by having sexual relations with someone else.  This provider noted that sexual contact is not the primary route of transmission [for hepatitis C] and is instead most often transmitted by blood products or needles.  The provider notes that the Veteran's specific risk factors include having multiple tattoos done in the past or possibly due to having received blood when he was age seven.  Again, as explained above, the Board has found that the weight of the evidence is against a finding that the Veteran received a tattoo in service.  Given the evidence reflecting non-service risk factors, namely, a possible pre-service blood transfusion and multiple post-service tattoos, the weight of the evidence is against the claim.

The Board acknowledges the Veteran's lay statements regarding the etiology of his hepatitis C; however, when considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Here, the Veteran is not competent to provide an opinion as to the etiology of hepatitis C, a complex disease process, as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to hepatitis C.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating infectious disease processes.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

The Board also acknowledges the June 2011 statement from a provider provider noting that that the Veteran has [nonspecific] hepatitis that is "a direct result of his service in Vietnam."  The Board finds little probative value in this opinion, as it is merely a conclusion without any explanation of rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

In sum, considering the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C.  Therefore, the benefit of the doubt rule does not apply and the claim must be denied.

Liver Cancer

The Veteran contends that he has liver cancer due to his hepatitis C.  It is neither shown nor alleged that liver cancer was manifested in service.  And even if it were alleged that such were directly related to service, the evidence of record does not support entitlement on a direct basis.  The Veteran's STRs contain no complaints, treatment, or diagnoses related to the liver.  Postservice treatment records reflect that onset of his liver cancer was likely due to his hepatitis C.  Accordingly, service connection for such disability on the basis that it became manifest in service is not warranted.

The preponderance of the evidence is also against a finding that service connection for a malignant tumor, as a chronic disability under 38 C.F.R. § 3.309(a), is warranted on a presumptive basis.  The record does not show, and the Veteran does not contend, that a malignant tumor manifested within the first post-service year.  Indeed, the first documented report of liver cancer (hepatocellular carcinoma) is not until 2014.  Therefore, presumptive service connection for a malignant tumor as a chronic disease is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).

The Board has also considered whether service connection is warranted based on continuity of symptomatology since service, but finds that it is not.  See 38 C.F.R. § 3.303(b).  Notably, the evidence does not show and the Veteran does not contend that his liver cancer began in service and has persisted.  He has specifically alleged that his liver cancer is secondary to his hepatitis C and occurred postservice.  Thus, the preponderance of the evidence is against a finding of continuity of symptomatology since service.

The Veteran's theory of entitlement to service connection for liver cancer is strictly one of secondary service connection, i.e., that such disability was caused or aggravated by his hepatitis C.  Addressing the threshold requirements that must be met to substantiate a claim of secondary service connection, there is evidence that the Veteran currently has liver cancer; however, the Veteran has not established service connection for hepatitis C.  Therefore, as a threshold requirement for establishing service connection on a secondary basis is not met, service connection for liver cancer is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board has considered the Veteran's statements that relate his liver cancer to his hepatitis C, which he believes should be service-connected.  However, for the reasons discussed above, hepatitis C is not service-connected and thus, service connection based on a secondary theory of entitlement is not established.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for liver cancer, and there is no doubt to be resolved.  Hence, the claim must be denied.

Lumbar Spine Disability

It is not in dispute that the Veteran has a diagnosis of lumbar spondylosis and degenerative disc disease.  However, a lumbar spine disability was not manifested in service.  Although the Veteran has reported falling off of a truck and injuring his back in service and his STRs show he was hit on his back in 1972, his service separation examination indicates no complaints, treatment, or diagnosis related to the back.  Further, his spine was found to be normal on clinical evaluation.  Thus, even presuming an inservice back injury, the injury is not shown to have resulted in a chronic disability.  This is so based on the opinion of the February 2013 VA examiner who determined that there is no objective evidence of lumbosacral vertebral pathology after the Veteran's report of being thrown out of the jeep in service.  The examiner cited the Veteran's separation examination, which was silent for a back condition and noted that it was not until many years after service when imaging showed a back disability.  Hence, service connection for a lumbar spine disability on the basis that it became manifest in service (or in the first postservice year) and has persisted is not warranted.  

The preponderance of the evidence is also against a finding that service connection for arthritis, as a chronic disability under 38 C.F.R. § 3.309(a), is warranted on a presumptive basis.  The record does not show that arthritis manifested within the first post-service year.  While the Veteran filed a claim for service connection for a back disability within the first post-service year, he did not report for the scheduled VA examination in connection with the claim.  As noted by the February 2013 VA examiner, arthritis was not found in the January 2009 MRI of the lumbar spine as the impression was "negative lumbosacral spine."  Arthritis of the lumbar spine was first noted on February 2010 X-ray reports, and degenerative changes were noted to be mild.  Thus the first documented X-ray finding of arthritis of the lumbar spine is not until 2010, over 35 years since the Veteran's discharge from service.  Therefore, presumptive service connection for arthritis as a chronic disease is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).

The Board has also considered whether service connection is warranted based on continuity of symptomatology since service, but finds that it is not.  See 38 C.F.R. § 3.303(b).  Despite the Veteran's contentions, as arthritis was affirmatively not found in the 2009 MRI of the lumbar spine, the preponderance of the evidence does not support the existence of the chronic disease while in service or the presumptive period.  The Veteran has also reported being involved in motor vehicle accidents since service, suggesting a possible postservice etiology for the Veteran's lumbar spine complaints.  While the Veteran's current wife, C.L.S., has reported that her husband has complained of back pain since service, she did not marry the Veteran until 2007, many years after service, according to what he reported on his VA claim received in October 2008.  There is no other indication that she personally observed the Veteran in the initial years following service.  As a result, her statements are not probative evidence with respect to his complaints for many years after service.  For these reasons, the preponderance of the evidence is against a finding of continuity of symptomatology since service.

What remains for consideration is whether the Veteran's current lumbar spine disability may somehow otherwise be related to his service.  In this regard, there is conflicting evidence.  Supporting the Veteran's claim are an opinion by a private provider in June 2011 and an opinion  by a VA provider in August 2011 indicating that the Veteran's back disability may be due to his service.  However, as these opinions are unaccompanied by a rationale, they are considered not probative.  See Stefl, 21 Vet. App. at 124.

The Board finds more probative and persuasive the opinion by the February 2013 VA examiner who opined that the Veteran's current lumbar spine disability was unrelated to his service.  The examiner cited to the factual record, including the Veteran's STRs, and noted that in 2002 (30 years after the Veteran's separation from service), a treatment record indicated some mild lumbar back pain, and that from this time on, the Veteran was seen intermittently for back pain.  The examiner then noted that a 2009 MRI was negative, but that reportedly, an earlier MRI had shown bulging discs.  The examiner stated that bulging discs is a "very non-specific finding as studies have shown that 30-40% of normal asymptomatic individuals have bulging discs showing on MRIs."  Further, the examiner indicated that the Veteran's current degenerative disc disease showed up on imaging in 2010, and is consistent with the effects of aging, social/daily activities and [the Veteran's] life style.  The examiner concluded that there is no objective evidence that the Veteran's current back condition is in any way related to his military service.  Because the examiner expressed familiarity with the record and cited to supporting factual data, his opinion is both probative and persuasive evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301; see also, Stefl, 21 Vet. App. at 124.  

The only other evidence in the record concerning the etiology of the Veteran's lumbar spine disability is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes, as reflected by the medical evidence, and whether or not a chronic lumbar spine disability may be related to his service (which ended more than 40 years earlier) is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his allegation that his current lumbar spine disc disease is related to his service.  His unsupported opinion in this matter is not competent evidence.
  
Accordingly, considering the above, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability.  Therefore, the benefit of the doubt rule does not apply and the appeal must be denied.

Cervical Spine Disability

It is not in dispute that the Veteran has a diagnosis of cervical spondylosis and degenerative disc disease.  However, a cervical spine disability was not manifested in service.  Instead, the record shows that the Veteran was hit on his back in 1972 and he has reported that he fell off of a truck and injured his back.  He did not report injuring his neck (cervical spine).  Notably, on February 2013 VA examination, the Veteran reported that he is not sure when his neck problems began and that they could be due to his back injury in service.  On this examination, the examiner specifically noted that there was no objective evidence of neck trauma in active duty or in the years following his separation from service.  Hence, service connection for a cervical spine disability on the basis that it became manifest in service (or in the first postservice year) and has persisted is not warranted.  

The preponderance of the evidence is also against a finding that service connection for arthritis, as a chronic disability under 38 C.F.R. § 3.309(a), is warranted on a presumptive basis.  The record does not show, and the Veteran does not contend, that arthritis manifested within the first post-service year.  Indeed, the first documented report of arthritis of the cervical spine is not until 2011.  Therefore, presumptive service connection for arthritis as a chronic disease is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).

The Board has also considered whether service connection is warranted based on continuity of symptomatology since service, but finds that it is not.  See 38 C.F.R. § 3.303(b).  Significantly, the Veteran himself has admitted that he is unsure of the onset of his cervical spine problems.  On service separation examination, his spine was normal on clinical evaluation.  Additionally, on February 2013 VA examination, the Veteran reported being involved in some postservice motor vehicle accidents, which suggests a possible intercurrent cause of his neck problems.  Thus, the preponderance of the evidence is against a finding of continuity of symptomatology since service.

What remains for consideration is whether the Veteran's cervical spine disability may somehow otherwise be related to his service.  In this regard, the most probative and persuasive evidence of record shows that the Veteran's current cervical spine disability is unrelated to his service.  The February 2013 VA examiner noted that there was no evidence of neck trauma until 2001, almost 30 years since the Veteran's discharge from service.  The examiner noted a December 2001 physical therapy record indicating that the Veteran reported "having insidious onset of cervical pain...for approximately 3-4 months," and a 2002 treatment record indicating that the Veteran "had a re-injury recently."  The examiner stated that it appears the Veteran had an incident regarding his neck in 2001 and has had persistent and continued problems with his neck since that time.  The examiner concluded that following his examination of the Veteran and a review of the record, there is no objective evidence that the Veteran's current neck disability is related to his military service.  Because the examiner expressed familiarity with the record and cited to supporting factual data, his opinion is both probative and persuasive evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 295; see also, Stefl, 21 Vet. App. at 120.  Notably, there is no competent evidence to the contrary.

The only other evidence in the record concerning the etiology of the Veteran's cervical spine disability is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 428.  However, the disability at issue in this case could have multiple possible causes and whether or not a chronic cervical spine disability may be related to his service (which ended more than 40 years earlier) is a medical question that requires medical expertise.  See Jandreau, 492 F.3d  at 1376-77.  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his allegation that his current cervical spine disc disease is related to his service.  To the extent that the Veteran attributes his cervical spine disability to his claimed lumbar spine disability, the Board notes that since the Veteran's lumbar spine disability has been found to not be service-connected, there is no service-connected disorder upon which to base a secondary service connection claim.  38 C.F.R. § 3.310; see Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accordingly, considering the above, the Board finds that the preponderance of the evidence is against the claim for service connection for a cervical spine disability.  Therefore, the benefit of the doubt rule does not apply and the appeal must be denied.

Bladder Disability

Treatment records show the Veteran has impaired bladder sensation, bladder dysfunction, and has a history of chronic bladder issues including urinary retention requiring intermittent catheterization.  On February 2013 VA examination, voiding dysfunction was diagnosed.  The Veteran contends that he has bladder problems due to his peripheral neuropathy, or alternatively due to his lumbar spine disability.  See November 2009 statement.  His claim is strictly one of secondary service connection.  It is neither alleged, nor suggested by the Veteran (or the record) that he developed a bladder disability as directly or presumably due to service.  Notably, this condition is not listed as a chronic condition under 38 C.F.R. § 3.309 (the Veteran has not alleged calculi of the bladder).  And even if it were alleged that such was directly related to service, the evidence of record does not support entitlement on a direct basis.  The Veteran's STRs, including his separation examination report, contain no complaints, treatment, or diagnosis related to the bladder.  Further, on February 2013 VA examination, the examiner indicated that the Veteran's claimed urinary condition started in 2008, many years after his discharge from service, and that it has an unknown etiology.  

Regarding the Veteran's secondary service connection claim, that his bladder disability is a result of, and is secondary to, his cervical and/or lumbar spine disability, these claims must be denied as a matter of law, because there is no service-connected disorder upon which to base a secondary service connection claim.  38 C.F.R. § 3.310; see Sabonis, 6 Vet. App. at 426.  The Board has established above that service connection for a cervical or lumbar spine disability is not warranted.  The Veteran has not alleged, nor does the evidence support, that the Veteran's bladder disability is related to a service-connected disability.  Consequently, a threshold legal requirement for a valid claim of secondary service connection is not met.  In any event, the 2013 examiner noted that the back condition was "not in the area of the conus medullaris where the nerve centers for bladder control resides" and there is no objective evidence of proximal nerve involvement with regard to the claimed peripheral neuropathy condition.

The Board has also considered the Veteran's statements asserting a nexus between his bladder problems and his cervical and/or lumbar spine, which he believes are service-connected.  For the reasons discussed above, the cervical and lumbar spine disability are not service-connected and thus, service connection based on a secondary theory of entitlement is not established.  

The Board concludes that the preponderance of the evidence is against the claim of service connection for a bladder disability, and that there is no doubt to be resolved.  Hence, the claim must be denied.

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus as a result of acoustic trauma experienced during active duty.  It is not in dispute that the Veteran has tinnitus, as competent (medical) evidence of record documents his complaints, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  His service personnel records show he served in combat, and thus, exposure to noise in service is conceded.  What he must still show to establish service connection for his tinnitus is that the current disability is related to the noise trauma in service.  In this regard, he has testified that he experienced tinnitus in service due to noise trauma experienced without ear protection and that he has experienced ringing in his ears continuously since.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds no reason to question the Veteran's testimony under oath.  The Board acknowledges the opinion on December 2009 VA audiological examination that his tinnitus was unrelated to service.

Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Hearing Loss

The issue before the Board involves a claim of entitlement to service connection for bilateral hearing loss.  Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):
 
[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385...For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.
 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran contends that his hearing was damaged by acoustic trauma in service.  The record reflects that the Veteran's bilateral hearing loss currently meets the regulatory thresholds to be considered disabling.  On December 2009 VA examination, bilateral sensorineural hearing loss was diagnosed.  Further, his service personnel records show he served in combat, and thus, exposure to noise in service is conceded.  The only remaining question is whether the current hearing loss is related to the Veteran's exposure to noise in service.

The preponderance of the evidence is against a finding of onset of hearing loss in service.  Notably, on service separation examination, the Veteran's hearing was not found to be disabling according to 38 C.F.R. § 3.385.  Further, on December 2009 VA examination, a VA audiologist interpreted his in-service audiological evaluations and concluded that the Veteran did not have hearing loss in service and that there was not a significant shift in thresholds from induction to discharge.  In light of the above, there is no contemporaneous evidence in service of hearing loss disability.

Additionally, there is no medical documentation of the presence of hearing loss within one year of the Veteran's discharge which would allow for a grant of service connection on a presumptive basis.  An April 2003 private treatment record shows the first post-service evidence of hearing loss.  This evidence is over 30 years after service.

The Board has also considered the Veteran's lay testimony as to continuity of symptomatology, and acknowledges the Veteran's sincere belief that his hearing loss is related to noise exposure during service.  In assessing the credibility of the Veteran's statements, the Board observes that he did not report any complaints of hearing loss during service although he had the opportunity to do so.  STRs document other medical problems, but do not reference any hearing loss complaints.  Significantly, on service separation examination, audiometry did not show the presence of a hearing loss disability according to 38 C.F.R. § 3.385.  Further, the record does not show evidence of hearing loss complaints or diagnosis until 2003, more than 30 years since discharge from service.  Notably, a June 2001 private treatment record indicates no evidence of hearing loss.  These inconsistencies between the contemporaneous medical evidence and the Veteran's recent statements diminish the credibility of his current statements first made many years after the fact during the course of seeking monetary benefits.  The Board is unable to find the Veteran's assertions of hearing loss beginning in service and continuity to the present time to be credible.

What remains for consideration is whether the Veteran's current bilateral hearing loss may otherwise be related to service.  In this regard, the most probative and persuasive evidence is the December 2009 VA medical opinion.  The Board acknowledges that above, it granted tinnitus after review of the entirety of the evidence relevant to that claim.  However, significantly, as noted, tinnitus is a subjectively diagnosed disability and the Veteran provided competent and credible testimony regarding onset in service and a continuity of this subjective disability to the present.  In contrast, the Veteran, who has not been shown to have the relevant medical training or background, is not competent to diagnose hearing loss as defined by 38 C.F.R. § 3.385.  Instead, the Board must rely on the December 2009 medical opinion, which is the only competent medical opinion that discusses the etiology of the hearing loss disability.  In this opinion, the VA examiner notes that the Veteran's onset of hearing loss was "delayed onset," and primarily on that basis opines that the hearing loss is not at least as likely as not attributable to the conceded acoustic trauma in service.  

In addition, the Board finds that the overall finding of the examiner is strengthened by him citing other causes for the Veteran's current hearing loss.  That is, although acoustic trauma has been conceded, this is only one possible cause of the current disability, with there needing to be a nexus to the current disability.  Here, the examiner has found that that nexus is between the current hearing loss and other causes which occurred postservice, to include occupational and recreational noise exposure.  Further, although the examiner has cited, in essence, that acoustic trauma usually causes hearing loss at the same time it causes tinnitus, this does not support a finding that tinnitus causes hearing loss.  That is, the Board's granting of tinnitus based on the lay testimony does not support a finding that the tinnitus caused hearing loss.  The examiner stated, essentially, that the disabilities usually are caused by the same acoustic trauma and not that one disability causes the other.  Here, resolving all reasonable doubt in the Veteran's favor led to the grant of service connection for tinnitus, but as the granting of service connection for hearing loss requires a competent medical opinion that links the current disability to the conceded acoustic trauma, the same lay testimony does not support granting this claim.  Instead, the only competent opinion, in the Board's judgment, is that of the December 2009 VA examiner, which opinion is adequately supported by at least one factually accurate basis and which adequate opinion weighs against service connection.  On this basis, the evidence is not in relative equipoise on the nexus element and, therefore, service connection must be denied. 

Additionally, the Board acknowledges the language of the Court in Hensley.  However, the Board reads that language as basically directing that in a case where there is evidence of some decrease in hearing acuity during service, that consideration is given to a nexus to service.  It is noteworthy that the Hensley language appears to envision a situation where the requirements for hearing loss disability are met "several" years after service, whereas in the present case it appears that the requirements for hearing loss disability were not met for many years after service.  

Accordingly, after a thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The preponderance of the evidence is against the Veteran's claim.    



ORDER

The claims for service connection for hepatitis C and a lumbar spine disability are reopened.

Service connection for hepatitis C is denied.

Service connection for liver cancer is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a bladder disability is denied.

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends that he has a skin disability due to exposure to herbicides in service.  He reported that he developed blisters on his ankles in service and that these blisters have continued to recur (and spread) continuously since service.  On February 2011 VA examination, an opinion was obtained; however, the examiner only opined as to whether a current skin disability was related to boils noted on entrance to service.  Further, in June 2011, a private physician noted that when she first evaluated the Veteran, he had bilateral leg rashes consistent with Agent Orange exposure and that she has seen the "characteristic maculopapular rash many times."  She opined that such was a direct result of his service in Vietnam.  The Board finds that the evidence currently of record is inadequate to resolve this issue and that a clarifying medical opinion that considers the Veteran's lay statements and testimony regarding developing blisters on his ankles in service and that have continued to reappear since and that considers the June 2011 positive opinion and whether the Veteran may have a current skin disability that is related to his exposure to herbicides is necessary.

Regarding the Veteran's claim for increased ratings for his PTSD, the Board notes that he was last evaluated by VA to assess the severity of this disability in February 2013, at which time the examiner found his PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  However, in May 2013, a private provider found that the Veteran's PTSD was manifested by total occupational and social impairment.  This suggests that the Veteran's PTSD may have worsened.  In light of the allegation of worsening and the length of the intervening period, an examination to assess the current severity of the Veteran's PTSD is necessary.

The claim seeking SMC based on the need for regular A&A of another person or at the housebound rate is inextricably intertwined with the matter of the rating for the Veteran's PTSD, and the development pertaining to this matter should be deferred pending resolution of the PTSD claim.

The Veteran has argued that his peripheral neuropathy disability is due to herbicide exposure.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  In order for the revised presumption to apply, the neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed. Reg. 54,763-54,766 (Sept. 6, 2013).  To prevent prejudice to the Veteran, the Board instructs the RO to adjudicate the peripheral neuropathy issue under the revised presumption on remand.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all updated or outstanding treatment records regarding the claims remaining on appeal.

2.  Arrange for a supplemental medical opinion (with an examination only if deemed necessary by the opinion provider) which addresses whether there is a nexus between the Veteran's current skin disability(ies) and his exposure to herbicides in service.  Based on review of the record, the opinion provider should respond to the following:

(a)  Indicate all skin disability entities diagnosed during the pendency of this appeal.

(b)  Is it at least as likely as not (a 50% or greater probability) that any currently diagnosed (during the pendency of the appeal) skin disability is related to the Veteran's service, to include due to exposure to herbicides therein.

The opinion provider is instructed that the Veteran is presumed to have been exposed to herbicides in service.

A complete rationale, including discussion of the June 2011 private opinion and the Veteran's lay statements alleging continuity of symptomatology, should be provided.

3.  Schedule the Veteran for an examination to determine the current severity of his PTSD.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  It is imperative that the record be made available to the examiner for review in connection with the examination.  The examiner should comment on the prior VA and private opinions (as to the Veteran's impairment) of record. 

4.  Arrange for any further developed deemed indicated by the developed ordered above, to specifically include an examination for housebound status or permanent need for regular A&A.

5.  Then review the record and readjudicate the claims, including addressing the revised herbicide exposure presumption regarding peripheral neuropathy.  If any remains denied, issue an appropriate supplemental statement of the case and allow the Veteran and his attorney opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


